DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s corrections to claim objections for claims 2-7, 10-15, 17, and 19-21 made on 03/16/2022 has been considered and the objection to the claims is withdrawn.
In view of the amendments and arguments filed 05/16/2022, the previous rejection to claim(s) 1, 8, 27, and 30 under 35 U.S.C. 103 is/are withdrawn. 

Allowable Subject Matter
Claim(s) 1, 8, and 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objection set forth in this Office action.  
Claim(s) 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 30 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, i.e., “wherein a center frequency of said useful frequency band of said second carrier is offset with respect to a center frequency of said useful frequency band of said third carrier, and wherein said offset is equal to a width of said guard bands of said third carrier” (claim 30) filed 05/16/2022, in conjunction with other limitations recited in the claims have overcome the previous 103 rejection. 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior(s) art found is/are as follows:
Pelletier et al. (US 2019/0089498 A1) (previously cited), which is directed to Long Term Evolution-Assisted NR Flexible Radio Access; and teaches an LTE eNB configures NR to use separate resources including carrier and separate resources including physical resources. bandwidth 510 and 516 are associated with a different transmission mode that is not LTE. A different transmission mode may be NR. NR is associate with spectrum flexibility that enables deployment in different frequency bands and with different duplex arrangements, such as FDD operation. The NR spectrum used by the NR carrier may overlap partially or fully with the LTE spectrum used by the LTE carrier, where an NR signal may be located in the guard band of the LTE cell. For example, LTE cell 802 is overlapping with NR cell 804. The overlapping spectrum between LTE carrier and NR carrier, WTRUs can use resources configured for LTE NR. (Fig. 5, [0164], [0188]-[0189], [0196], [0242], [0284]-[0285]);
Zhou et al. (US 2017/0257772 A1) (previously cited), which is directed to Signal transmission apparatus and method, and wireless access node; and teaches a part of a fundamental channel of carrier A is overlapping in frequency with the guard band of the spectrum occupied by carrier B, wherein the first and second carriers may be different. (Fig. 7c, [0143], [0147]); and 
Sun et al. (US 2019/0342130 A1) (previously cited), which is directed to Method for Sending Carrier Information, Base Station, and Terminal; and teaches subcarriers of a first subcarrier mapping manner of LTE have a frequency offset value of a half subcarrier relative to subcarrier corresponding to a second subcarrier mapping NR. In a carrier shared by NR and LTE, the shifting by half a subcarrier is relative to the carrier center frequency. The LTE DL carrier and NR UL carrier have a frequency offset of a half subcarrier to avoid interference. (Fig. 10, [0090], [0092], [0140]-[0141]); and
Li et al. (US 2020/0281002 A1), which is directed to FDM Transmission for Inter-RAT Dual Connectivity UE; and teaches LTE transmitter shifts its UL center frequency to a desired NR UL frequency to provide an advantage of independent operation of NR and LTE circuitries. (Fig. 10, [0116]); and 
Yi et al. (US 2018/0035416 A1), which is directed to Method and apparatus for handling dc subcarrier in nr carrier in wireless communication system; and teaches NR carrier and LTE carrier coexist, where a gap between a center frequency of the LTE carrier and a center frequency of the NR carrier is a multiple of 15 kHz and may be shifted by 7.5 kHz. ([0176]).

Neither Pelletier nor Zhou, Sun, Li or Yi, taken alone or in any reasonable combination, teach the claims as amended, “wherein a center frequency of said useful frequency band of said second carrier is offset with respect to a center frequency of said useful frequency band of said third carrier, and wherein said offset is equal to a width of said guard bands of said third carrier” (claim 30), in conjunction with other limitations recited in the claims.
	Therefore claim 30 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note
In an attempt to propose an amendment to the claims to overcome the claim objection and the 112(b) rejection, the Examiner contacted the Applicant (Mr. R. Chad Bevins and the law firm) and left two voicemails on 5/24/22 and 5/25/22. However, no responses have been received.

Claim Objections
 	Claim(s) 1, 8, 11-13, 27, and 30 is/are objected to because of the following informalities:  
Claims 1, 8, 27, and 30 recite “frequency division duplex signalling” but it should be “frequency division duplex  signaling”.	Claims 11-13 recite “characterized in that said uplink control channels comprise” but it should be “characterized in that said uplink control channels comprise[[s]]” because “channels” is written in plural form.	Claim 11 recites “ACK/NACK signaling”. Acronyms must be specified when they are introduced for the first time.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim(s) 1, 8, 17, and 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Claims 1 and 8 recite the limitation "the step of" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.	Claims 1 and 27 recite the limitations “operating a radio access system” and “to operate in a radio access system”, respectively. Both claims further recite “a first radio access system” and “a second radio access system”. It is not clear which one of the claimed systems is meant to be “operated”.	Claim 17 recites the limitation “the further step of” in “characterized by the further step of”. There is insufficient antecedent basis for this limitation in the claim.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478